Title: To James Madison from George W. Erving, 20 October 1801 (Abstract)
From: Erving, George W.
To: Madison, James


20 October 1801, London. No. 3. Has received JM’s 1 Aug. circular and will follow instructions “with the utmost attention.” Will be unable to comply strictly with consular instruction requiring semiannual account of American vessels arriving in port as “not one in twenty of the Captains who arrive here, ever present themselves to the Consul” unless certificate of cargo’s being landed is wanted. Believes the regulation he suggested in his last letter would correct the problem. In postscript refers to enclosed letter to Rufus King.
 

   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 2 pp.; in a clerk’s hand, except for Erving’s signature and postscript. Enclosure is a copy of a letter from Erving to King, 16 Oct. 1801, on the subject of abandoned seamen (2 pp.; docketed by Wagner as received in Erving’s no. 3).


   A full transcription of this document has been added to the digital edition.
